DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              MIXON JUSTE,
                                Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D19-2888

                         [November 13, 2019]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Mariya Weekes, Judge;
L.T. Case No. 11-000726CF10A.

  Mixon Juste, Miami, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed. See Sherwood v. State, 745 So. 2d 378 (Fla.4th DCA 1999).

WARNER, CONNER and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.